Citation Nr: 1548313	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  06-14 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for avascular necrosis of the right hip, status post right total hip arthroplasty, for the period from September 21, 2004, through July 30, 2006, (to exclude the period from July 31, 2006 through August 31, 2007, when a temporary total rating (TTR) for convalescence was assigned), and in excess of 30 percent from September 1, 2007, for substitution or accrued benefits purposes.  

2.  Entitlement to an initial disability rating in excess of 10 percent for avascular necrosis of the left humeral head, status post left hemiarthroplasty, for the period from May 19, 2004, through April 10, 2007, (to exclude the period from April 11, 2007, through June 30, 2007, when a TTR for convalescence was assigned), and in excess of 20 percent from July 1, 2007, for substitution or accrued benefits purposes.  

3.  Whether the rating reduction for diffuse large cell lymphoma of the left testicle with orchiectomy from 100 percent to noncompensable, effective April 1, 2001, was proper, for substitution or accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  He died in June 2010.  The appellant is the Veteran's widow.  This is a certified substitution case.  

(Some of the information which follows in this "Introduction" was provided in the Board's January 2013 decision.  That decision, as to the claims on appeal, was vacated as per a July 2014 United States Court of Appeals for Veterans Claims (USCAVC) Memorandum Decision which is further detailed below.  In the current decision, the Board will not repeat explanatory discussions in the 2013 decision regarding the appellant's recognition of the appellant through substitution or an explanation of her standing for accrued benefits.  Moreover, the Board will not repeat explanatory paragraphs pertaining as to why there are three judges signing this decision, or again report withdrawn issues, or explain that the claim for service connection for a bladder disorder is already considered service connected (part and parcel of the left testicle disorder).  The Board's discussion as to these matters, however, remains applicable in this decision.)  

A Travel Board hearing was held in Muskogee, Oklahoma before an Acting Veterans Law Judge (VLJ) for the Board.  The Veteran and his spouse testified.  A videoconference hearing was held in August 2011 before a VLJ for the Board.  The appellant testified.  Transcripts of the hearings are of record.  

In January 2013, in pertinent part, the Board denied the claims as listed on the title page of this decision.  The Veteran appealed the case to the USCAVC.  A Memorandum Decision was issued in July 2014, vacating the Board's January 2013 decision as to these matters, and remanding them to the Board for readjudication consistent with the Memorandum Decision.  (The USCAVC affirmed that portion of the decision regarding an increased rating for dysthymic disorder.)  The USCAVC found that the Board had provided insufficient reasons and bases to support its conclusions.  Moreover, the Board did not address the matter of whether the Veteran's lymphoma became active prior to his death, and potentially ratable at 100 percent.  The claims were remanded to the Board for readjudication consistent with the Memorandum Decision.  

The Board notes that the January 2013 Board decision also remanded the issues of entitlement to service connection for a skin disorder, to include porphyria cutanea tarda (PCT), to include as a result of Agent Orange exposure, for purposes of accrued benefits; and entitlement to service connection for loss of teeth, for purposes of accrued benefits.  A claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) was held in abeyance pending completion of the requested development.  Subsequently, in a May 2014 Board decision, service connection was granted for PCT, for substitution or accrued benefits purposes.  Accordingly, this issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As to the service connection for loss of teeth claim, it appears that the development actions have not been completed and no supplemental statement of the case (SSOC) has been issued.  Thus, that issue and the claim for a TDIU also do not appear on the title page and are not addressed herein.  

In addition to the claims file, there is a Veterans Benefits Management System (VBMS) file and a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  For the period from September 21, 2004, through July 30, 2006, the Veteran's right hip disorder was manifested by X-ray evidence of a right hip fracture, complaints of recurring pain, and discomfort, and painful motion.  The right hip disorder was not manifested by limitation of hip flexion to less than 30 degrees or ankylosis of the hip joint.  

2.  For the period from September 1, 2007, the Veteran's right hip disorder, status post right hip replacement, was manifested by ambulation with a limp and complaints of pain.  Markedly severe residual weakness is suggested, although there was no ankylosis or flexion of the thigh limited to 10 degrees.  

3.  For the period from May 19, 2004, through November 28, 2005, the Veteran's left shoulder disorder was manifested by complaints of recurring pain, discomfort, and painful motion.  However, as of November 29, 2005, left shoulder motion was limited to 45 degrees of adduction.  

4.  For the period from November 29, 2005, through April 10, 2007, the Veteran's left shoulder disorder was manifested by complaints of recurring pain, discomfort, and pain on motion.  

5.  For the period from July 1, 2007, the Veteran's left shoulder range of motion (ROM) was manifested by chronic residuals consisting of severe, painful motion, or weakness in the affected extremity.  

6.  In a July 2006 rating action, the RO granted service connection and assigned a 100 percent evaluation for diffuse large cell lymphoma of the left testicle with orchiectomy beginning January 24, 2000, to March 31, 2001, after which a noncompensable rating became effective.  

7.  The Veteran was not provided with appropriate notice of the proposed reduction or afforded a 60 day period to appeal the proposed reduction or an opportunity for a pre-determination hearing.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for avascular necrosis of the right hip from September 21, 2004, through July 30, 2006, for substitution or accrued benefits purposes, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.71a, DCs 5054, 5250, 5251, 5252, 5254, 5255 (2015).  

2.  With resolution of reasonable doubt, the criteria for an initial rating of 50 percent for avascular necrosis of the right hip from September 1, 2007, for substitution or accrued benefits purposes, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.71a, DCs 5054, 5250, 5251, 5252, 5254, 5255 (2015).  

3.  The criteria for an initial rating in excess of 10 percent for avascular necrosis of the left humeral head for the period from May 19, 2004, through November 28, 2005, for substitution or accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.71a, DCs 5051, 5201, 5202, 5203 (2015).  

4.  The criteria for an initial rating of 20 percent for avascular necrosis of the left humeral head, for the period from November 29, 2005, through April 10, 2007, for substitution or accrued benefits purposes, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.7, 4.71a, DCs 5051, 5201, 5202, 5203 (2015).  

5.  With resolution of reasonable doubt, the criteria for an initial rating of 50 percent for avascular necrosis of the left humeral head, for the period from July 1, 2007, for substitution or accrued benefits purposes, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.7, 4.71a, DCs 5051, 5201, 5202, 5203 (2015).  

6.  The reduction of the 100 percent rating to a noncompensable level, effective on April 1, 2001, for service-connected left testicular cancer was improper and is void ab initio.  38 U.S.C.A §§ 1155, 5103, 5103A, 5112(b)(6) (West 2014); 38 C.F.R. §§ 3.103(b)(2), 3.105(e), 3.159, 4.1, 4.7, 4.117, DCs 7715-7528 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Substitution

When a claimant dies while a claim is pending, an eligible person may be substituted.  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) (West 2014).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the RO from which the claim originated.  38 U.S.C.A. § 5121A (West 2014).  

In this case, the Veteran died in June 2010, and in November 2010 the RO granted the appellant's motion for substitution.  Accordingly, the Board recognizes the substitution of the surviving spouse as the appellant in this case.  38 U.S.C.A. § 5121A (West 2014).  

Substitution Versus Accrued Benefits

The Board notes that the issues before the Board here have been recharacterized as for substitution or accrued benefits purposes.  Although it may appear that, because the appellant's claims are now before the Board, it does not make a difference whether they are adjudicated as accrued benefits claims or as requests for substitution, there is a significant difference.  When adjudicating the former, only the evidence of record at the time of the Veteran's death may be considered as the basis for a determination on the merits of a claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the veteran" after his or her death, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  

Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, remains open for the submission and development of any pertinent, additional evidence.  Thus, it is to the appellant's advantage to have her claims adjudicated as a substitute claimant pursuant to 38 U.S.C.A. § 5121A (West 2014), rather than as they were originally adjudicated.  

In other words, because the appellant is a substitute claimant in this case, the Board will consider all evidence submitted in this case, to include evidence submitted both prior to and after the Veteran's death.  

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him/her what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim regarding whether the rating reduction for diffuse large cell lymphoma of the left testicle with orchiectomy from 100 percent to 0 percent, effective April 1, 2001, was proper, in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

As to the additional claims on appeal, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  As to the claims in this appeal, letters to the Veteran from the RO (to include correspondence dated in December 2007, June 2008, and August 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claims; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consists of the Veteran's service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran, the appellant, and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the appellant.  

The USCAVC held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the 2007 and 2008 VCAA letters mentioned above.  

Prior to his death, the Veteran was afforded the opportunity to testify before an acting VLJ in November 2009.  The Veteran's wife, the current appellant, also testified at that time.  After his death, she provided testimony before a VLJ through videoconference in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the USCAVC held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the VLJ elicited testimony necessary to determine the nature of the claims currently on appeal.  In addition, at both hearings, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015) at both hearings.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including STRs.  38 C.F.R. §§ 4.2, 4.41 (2015).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2015).  

Entitlement to an Initial Rating in Excess of 10 Percent for Avascular Necrosis of the Right Hip, Status Post Right Total Hip Arthroplasty, for the Period from September 21, 2004, Through July 30, 2006, and in Excess of 30 percent from September 1, 2007.

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was assigned a 10 percent disability rating for his right hip condition for the period from September 2004, through July 2006.  A 30 percent rating was assigned following the assignment of a TTR for a total right hip arthroplasty, effective for approximately 13 months after surgery, through August 31, 2007.  The Board will consider all applicable DCs in its decision.  

Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2015).  

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint involved - which, here, are DCs 5250, 5251, and 5252.  38 U.S.C.A. § 4.71a, DC 5003 (2015).  

DC 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated as 60 percent disabling.  Intermediate ankylosis of the hip is to be rated as 70 percent disabling.  Extremely unfavorable ankylosis, with the foot not reaching the ground and crutches necessitated, is to be rated as 90 percent disabling and is entitled to special monthly compensation.  38 C.F.R. § 4.71a (2015).  

DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  Ten percent is the maximum schedular rating available under DC 5251.  38 C.F.R. § 4.71a (2015).  

DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is warranted for flexion of the thigh that is limited to 45 degrees.  A 20 percent rating is warranted for flexion of the thigh that is limited to 30 degrees.  A 30 percent rating is warranted for flexion of the thigh that is limited to 20 degrees.  A 40 percent rating is warranted for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a (2015).  

DC 5254 provides that evidence of flail joint indicates the application of an 80 percent rating.  38 C.F.R. § 4.71a (2015).  

DC 5255 provides a 10 percent disability rating for malunion of the femur with slight knee or hip disability; malunion of the femur with moderate knee or hip disability warrants a 20 percent rating; malunion of the femur with marked knee or hip disability warrants a 30 percent rating; fracture of surgical neck of femur with false joint or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace (60 percent); and fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture) (80 percent).  38 C.F.R. § 4.71a (2015).  

DC 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 50 percent rating may be assigned following implantation of prosthesis, with moderately severe residuals of weakness, pain, or limitation of motion.  The minimum rating assignable following implantation of prosthesis is 30 percent.  38 C.F.R. § 4.71a (2015).  

In cases of functional impairment, evaluations are to be based upon lack of usefulness.  Adequate consideration of functional impairment, including impairment from painful motion, weakness, fatigability, and incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.49 (2014), DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  


In Excess of 10 Percent for the Period from September 21, 2004, 
Through July 30, 2006.

Review of the record reflects that the Veteran underwent radiation and chemotherapy treatment for a lymphoma of the left testicle.  This condition was first noted in late 1999.  Subsequently dated treatment records reflect that he complained of right hip pain.  As testified to at the 2009 hearing, a VA X-ray of the right hip on September 3, 2004, revealed an impacted fracture of the superior portion of the right femoral head.  On September 21, 2004, the Veteran stated that his hip pain began 4 weeks earlier.  The pain came on slowly without any traumatic injury.  On September 23, 2004, X-ray showed an old femoral neck fracture with some collapse of the femoral head.  Range of motion (ROM) of the right hip at that time showed flexion to 130 degrees and internal and external rotation to 40 degrees.  There was no pain with ROM, and he was not interested in any type of surgical intervention as the pain was manageable.  

The Veteran was seen by VA on August 9, 2005, for worsening right hip pain.  When seen by VA on November 29, 2005, and December 8, 2005, he reported constant right hip pain (which was now noted to have been present since 2002).  He denied any injuries.  In December 2005, the Veteran was given an injection in the hip for avascular necrosis, but as the pain continued, he was scheduled for a total right hip arthroplasty which was conducted in July 2006.  As already noted, a TTR was established pursuant to DC 5054 following the surgery which was continued for approximately 13 months.  

Applying the above criteria to the facts of this case, the Board finds that a rating in excess of 10 percent for the right hip disability is not warranted for the period in question.  The evidence of record does not establish that the Veteran's right hip disability was manifested by ankylosis or by flexion of the thigh that was limited to 30 degrees - the requirements for the next higher rating of 20 percent.  Nor does he meet 38 C.F.R. § 4.71a (2014), DCs 5003, 5250, 5252 (2015).  As to DC 5255, while fracture of the neck or femoral head was noted upon X-rays in September 2004, there was no false joint, and the Veteran exhibited no pain upon full ROM of the right hip.  Thus, the 60 percent rating for fracture of the surgical neck with false joint is not warranted.  Moreover, more than slight hip disability is not demonstrated as there was no pain upon full ROM.  Further, the Veteran is already in receipt of the maximum 10 percent schedular rating under DC 5251.  Additionally, the Veteran does not meet the requirements for the minimum 30 percent rating provided under DC 5054 because the Veteran did not have the hip replacement surgery until July 2006 (i.e., subsequent to the period at issue).  38 C.F.R. § 4.71a (2015).  

In reaching this conclusion, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating are met.  To the extent that the Veteran reported hip pain during this time, the Board notes that the current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59 (2015).  To further explain, the Board also finds that a disability rating higher than 10 percent is not warranted on the basis of functional loss due to the other factors discussed in DeLuca - namely, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.49, DeLuca, supra.  The Veteran did not have sufficient limitation of motion in his right hip, on either flexion or extension, and even considering his pain, to warrant the minimum compensable rating of 10 percent under DCs 5251 and 5252.  38 C.F.R. § 4.71a (2015).  More specifically, there is no additional uncompensated limitation of motion that can provide a basis for an even higher rating based on pain.  Therefore, the 10 percent rating previously assigned best compensates him for the right hip impairment - including additional limitation of motion, from his chronic pain due to the right hip condition for this period in time.  Thus, he was assigned the appropriate evaluation for all impairment due to the right hip disorder. 


In Excess of 30 Percent for the Period from September 1, 2007.

As noted above, a right hip arthroplasty was performed in July 2006.  A TTR was established pursuant to DC 5054 following the surgery which was continued for approximately 13 months.  Following the TTR, a 30 percent rating was established.  

VA records dated in October 2006 reflect that the Veteran was doing well following his right hip surgery approximately 3 months after surgery.  VA records dated in 2007 primarily reflect treatment for his shoulder condition.  He did, however, undergo VA examination of the right hip in January 2008.  

At the 2008 exam, the Veteran stated that he had right hip problems for many years.  This had started soon after his radiation treatment.  Now he continued to have some right hip pain.  He did not use aids for ambulation.  The examiner noted that there was no pain in the hip on ROM.  There was no evidence of edema, effusion, instability, redness, heat, or abnormal movement.  There were no functional limitations on standing, but he walked with a limp.  There were no callosities or unusual shoe wear.  ROM showed right hip flexion from 0 to 110 degrees with pain beginning at 0 to 100 degrees.  He had extension to 25 degrees with pain starting at 0 to 20 degrees.  Abduction was 0 to 40 degrees with pain staring around 0 to 37 degrees.  External rotation was 0 to 55 degrees with pain starting around 0 to 50 degrees. Internal rotation was 0 to 35 degrees with pain starting at 0 to 30 degrees.  The examiner stated that ROM was additionally limited by pain after repetitive use, but ROM was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The above additionally limited the joint function by 5 degrees.  

At the 2009 hearing, the Veteran and the appellant testified in support of his claim.  It was noted that post right hip surgery, he still experienced constant pain.  Within the past year, his hip gave out and he fell.  After his hip replacement, he was unable to squat as he could not get back up.  Thus, he only took showers in that he could not get up from the tub without help.  At the 2011 hearing, the appellant testified that the Veteran had had to use a cane for ambulation after his hip replacement surgery.  She added that post-surgery, he experienced continued pain and significant limitation of motion of the hip.  

In an October 2014 statement, private physician, T.A., M.D., noted that the Veteran had pain in the "left" hip associated with his service-connected testicle cancer.  He also experienced chronic fatigue.  

The Board has considered the applicability of additional DCs for the Veteran's right hip, but finds that none are applicable.  Specifically, DCs 5254 and 5255 require flail joint, fracture, malunion, or nonunion in the hip.  There is no suggestion of these symptoms in the evidence of record during either period on appeal.  38 C.F.R. § 4.71a (2015).  

However, under the applicable DC 5054, following hip replacement (prosthesis), the minimum rating is 30 percent.  For a 50 percent rating, there must be moderately severe residuals of weakness, pain, or limitation of motion.  The evidence of record does not establish that the Veteran's right hip disability was manifested by ankylosis, flexion of the thigh that is limited to 10 degrees, or moderately severe surgical residuals of weakness, pain, or limitation of motion - the requirements for the next higher rating.  Specifically, the Veteran's ROM was only slightly less than normal at the January 2008 examination, and the examiner did not describe symptoms consistent with markedly severe weakness or note that the Veteran was required to use crutches.  DC 5054.  However, arguably, the criteria for a 50 percent rating are met when considering the Veteran's complaints of pain and weakness as reported at the hearings on appeal.  In reaching this decision, the Board has clearly found the Veteran to have been a credible historian.  His complaints of right hip pain and weakness were consistent with the contemporaneous medical findings.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

Thus, with all reasonable doubt resolved in the claimant's favor, it is concluded that as of September 1, 2007, the Veteran's right hip disability is best represented by a 50 percent rating for moderately severe residuals of weakness, pain, or LOM following implantation of prosthesis.  Clearly, as of September 1, 2007, and thereafter, the Veteran showed less ROM and the need for narcotics to manage his constant right hip pain.  The Veteran did not, however, exhibit those symptoms (painful motion or weakness requiring the use of crutches) that would warrant a 70 percent rating.  Thus, the Board concludes that an increased rating of 50 percent, but no higher, is warranted as of December 1, 2007.  

Final Considerations as to Periods on Appeal
Right Hip

In reaching these decisions that are both favorable and unfavorable, the Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, as to the an initial disability rating in excess of 10 percent for avascular necrosis of the right hip, for the period from September 21, 2004, through July 30, 2006, to exclude the period when a TTR was in effect, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

As discussed above, as to the service-connected right hip disorder, the Board has chosen to increase the previous disability ratings assigned, for the period from September 1, 2007.  The DCs used reasonably describe the Veteran's disability level and symptomatology.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.  

Entitlement to an Initial Rating in Excess of 10 Percent for Avascular Necrosis of the Left Humeral Head, Status Post Left Hemiarthroplasty, for the Period from May 19, 2004, through April 10, 2007, and in Excess of 20 Percent 
from July 1, 2007.

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was assigned a 10 percent disability rating for his left shoulder condition for the period from May 19, 2004, through April 10, 2007.  Following a TTR period that was assigned for over 2 months, a 20 percent rating was granted from July 1, 2007.  The Board points out that it has been noted on more than one occasion in the claims file that the Veteran is right-handed.  For example, see VA examination in January 2008.  Thus, it is clear that the left shoulder is the minor upper extremity.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2015).  

DC 5051 provides that shoulder replacement (prosthesis), provides for a 100 percent rating (major or minor) for 1 year following prosthesis.  With chronic residuals consisting of severe, painful motion or weakness in the affected extremity a 60 percent rating is warranted (major) and a 50 percent rating is warranted (minor).  With intermediate degrees of residual weakness, pain, or limitation of motion, rated by analogy to DCs 5200 and 5203.  A minimum rating of 30 percent is warranted (major) and 20 percent is warranted (minor).  38 C.F.R. § 4.71a, DC 5051 (2015).  

Ankylosis of the scapulohumeral articulation is when the scapula and humerus move as one piece.  Unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side warrants a 50 percent (major) rating and 40 percent (minor) under DC 5200.  Intermediate, between favorable and unfavorable, ankylosis is rated at 40 percent (major) and 30 percent (minor), and favorable, with abduction to 60 degrees (the ability to reach the mouth and head) is rated as 30 percent (major) and 20 percent (minor).  38 C.F.R. § 4.71a, DC 5200 (2015).  

DC 5201 provides that limitation of motion of the minor arm at the shoulder level is rated 20 percent, from midway between side and shoulder level is rated 20 percent.  Limitation of motion of the arm to 25 degrees from the side is rated as 30 percent (minor).  38 C.F.R. § 4.71a (2015).  

Loss of the humerus head is rated at 80 percent (major) and 70 percent (minor), nonunion of the humerus is rated at 60 percent (major) and 50 percent (minor), and fibrous union of the humerus is rated at 50 percent (major) and 40 percent (minor) under DC 5202.  Also, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated at 30 percent (major) and 20 percent (minor), while recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level is rated at 20 percent (major and minor).  38 C.F.R. § 4.71a, DC 5202 (2015).  

A malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation.  A 20 percent evaluation requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203 (2015).  

In Excess of 10 Percent for the Period from May 19, 2004, 
Through April 10, 2007.

Review of the record reflects that the Veteran underwent radiation and chemotherapy treatment for a lymphoma of the left testicle.  This condition was first noted in 1999.  Subsequently dated treatment records reflect that he complained of left shoulder pain.  When seen by VA in August 2005, the Veteran reported worsening left shoulder pain.  X-rays showed collapse of the left shoulder head and degenerative joint disease.  Ultimately, the diagnosis of avascular necrosis, secondary to cancer treatment, was made.  On November 29, 2005, the Veteran had "quite limited" range of motion of the left shoulder.  There was about 45 degrees of adduction and forward flexion, both passively and actively.  He was "guarding with this maneuver" and supraspinous testing could not be examined because of his limited motion and pain.  He was unable to reach around behind his back.  There was no significant sulcus noted throughout.  He had good sensation over the lateral deltoid and, neurovascularly, the left upper extremity was intact.  ROM in December 2005 was essentially the same.  

The Veteran's treatment visits in 2006 were primarily due to hip and ankle problems.  It was noted in January 2007 that his left shoulder pain was increasing.  His medication dosage was increased, and it was noted that he would likely have surgery in the near future.  

In April 2007, the Veteran had left shoulder surgery at a VA facility.  A left hemiarthroplasty was performed.  He was returned to his room in stable condition.  He was to return in six weeks to begin active strengthening and was started on exercises the day following surgery.  

The clinical evidence reflects that between May 19, 2004, and November 28, 2005, the Veteran was seen for occasional left shoulder pain.  On November 29, 2005, the Veteran met the criteria for a 20 percent evaluation.  At that point, range of motion of his arm was limited to midway between the side and shoulder level.  Pursuant to DC 5201, the minor extremity warrants a 20 percent rating as of that date.  Moreover, the Veteran testified as to significant limitation of motion and weakness in the left shoulder and arm, corroborating the clinical findings.  

A rating in excess of 20 percent, however, is not warranted pursuant to DC 5201 as motion was not limited to 25 degrees from the side.  As to other possible applicable DCs, a rating in excess of 20 percent is not warranted for the period between May 19, 2004, and November 28, 2005, in that 20 percent is the maximum rating pursuant to DC 5203.  Moreover, the evidence does not reflect that there is fibrous union, nonunion or flail joint of the minor upper extremity to warrant a rating in excess of 20 percent for the left (minor) upper extremity.  See DC 5202.  As such, the Veteran is entitled to a 20 percent rating as of November 29, 2005, through April 10, 2007.  On April 11, 2007, he was assigned a TTR for convalescence through June 30, 2007.  Thus, the next period for consideration is as listed below.  

In Excess of 20 Percent for the Period from July 1, 2007.

As noted above, the Veteran underwent left shoulder hemiarthroplasty in April 2007.  

The Veteran was seen in November 2007 and reported that he had been progressing well until recently.  He thought that he might have strained a left shoulder muscle.  He stopped his physical therapy for one week due to his pain.  He felt weak when he tried to shoot his rifle or bow.  

When examined by VA in January 2008, the Veteran said that he had had left shoulder problems for many years.  This started soon after his radiation treatment.  It was noted that the Veteran was right-handed.  He had not had osteomyelitis, and he had no history of hospitalization because of bone infections.  He said that he continued to have pain in the left shoulder following his surgery.  He currently had no constitutional symptoms of bone disease.  There was no evidence of edema, effusion, instability, redness, heat, or abnormal movement.  He did have locking of the shoulder.  He said that he could not lift his arm above shoulder level.  He had 4/5 strength in the upper extremity.  The left shoulder was noted to be painful on motion.  ROM showed forward flexion at 0 to 160 degrees with pain beginning at 0 to 150 degrees.  Shoulder adduction was limited at 0 to 95 degrees with pain starting at 0 to 90 degrees.  External rotation was 0 to 65 degrees with pain starting around 0 to 45 degrees.  Internal rotation was 0 to 75 degrees with pain starting at 0 to 70 degrees.  The examiner stated that ROM was additionally limited by pain after repetitive use.  However, it was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The additional limitation was 6 degrees.  

At the November 2009 hearing, the Veteran testified that he could not lift his arm even to shoulder level.  His shoulder was weak, and he described repeated dislocations.  (Hrg. Tr. at pg. 17.)  The appellant testified at the August 2011 hearing that after his surgery, he was unable to lift his arm above shoulder level.  There was weakness in this extremity, as he would use his right arm to help himself push up from a chair.  (Hrg. tr. at pg. 17.)  

In an October 2014 statement, private physician, T.A., M.D., noted that the Veteran had pain in the left shoulder associated with his service-connected testicle cancer.  He also experienced chronic fatigue.  

For the period in question (from July 1, 2007), it is clear that the Veteran did not have ankylosis of the left shoulder.  Thus, DC 5200 is not applicable.  Moreover, the ROM findings show that limitation of motion even with consideration of such factors as pain, fatigue, lack of endurance, and weakness does not result in intermediate limitation between favorable and unfavorable, and motion is not limited to 25 degrees from his side.  Thus, a rating in excess of 20 percent from July 1, 2007, is not warranted pursuant to DC 5201.  

The appellant's representative has specifically argued that a rating increase is warranted pursuant to DC 5202 for impairment of the humerus.  The Board acknowledges that the Veteran underwent removal of the shoulder head (left shoulder hemiarthroplasty) in April 2007.  And while loss of head (minor) warrants a 70 percent rating pursuant to the code, this is only true when there is flail shoulder.  Such is not demonstrated here.  As reported above, ROM studies were conducted and while there was some limitation, loose or flail shoulder movements were not indicated.  Moreover, nonunion of the false flail joint is not shown, nor is fibrous union of the humerus.  Thus, DC 5202 does not result in a rating in excess of 20 percent for the left upper (minor) extremity.  

That being said, it is noted the DC 5051 provides disability ratings following shoulder replacement.  A 100 percent rating is provided for one year following implantation of the prosthesis.  The Veteran was properly granted this TTR rating.  The next disability rating provided for is a 50 percent rating.  For a 50 percent disability rating, there must be chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  Based on the summarization above, it is the Board's conclusion that it is arguable that the Veteran's subjective complaints, following his post one year shoulder surgery TTR period, when the disorder is rated by analogy to DC 5051, meet the criteria for a 50 percent rating pursuant to DC 5051.  Thus, with resolution of reasonable doubt in the claimant's favor, it is concluded that an initial rating of 50 percent is warranted for the left shoulder disorder from July 1, 2007.  

Final Considerations as to Periods on Appeal
Left Shoulder

In reaching these decisions that are both favorable and unfavorable, the Board considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) (2015), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath and Thun, supra.  As discussed above, as to the service-connected left shoulder disorder, the Board has chosen to increase the previous disability ratings assigned, for the periods in question as described above.  The DCs used reasonably describe the Veteran's disability levels and symptomatology.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.  

Whether the Rating Reduction for Diffuse Large Cell Lymphoma of the Left Testicle with Orchiectomy, from 100 Percent to 0 Percent, effective 
April 1, 2001, was Proper.  

Service connection for diffuse large cell lymphoma of the left testicle with orchiectomy was granted upon rating decision in July 2006 and a 100 percent rating was assigned pursuant to 38 C.F.R. § 4.115b, DCs 7715-7528, effective from January 24, 2000.  A reduction to a noncompensable level was assigned in the same rating action, effective April 1, 2001.  A veteran's disability rating, however, shall not be reduced unless an improvement in the disability is shown to have occurred.  

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2015).  

A reduction in an assigned disability rating, which has been in effect for less than 5 years, is permissible (upon compliance with various due process requirements) where medical examination reveals there has been improvement in the service-connected disability.  38 C.F.R. §§ 3.05(e), 3.344(c) (2015).  The Board further notes that since the Veteran's 100 percent rating for diffuse large cell lymphoma of the left testicle with orchiectomy was in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344(a), (b) are not for application.  See 38 C.F.R. § 3.344(c) (2015), see also Brown v. Brown, 5 Vet. App. 413 (1993).  

Notably, DC 7528 indicates that any change in evaluation from the initial 100 percent rating is subject to the provisions of 38 C.F.R. §3.105(e) (2015).  

In this case, the July 2006 rating action assigned both the 100 percent rating effective January 24, 2000, and reduced the rating to noncompensable, effective April 1, 2001.  Changes in evaluation shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2015).  

Under 38 C.F.R. § 3.105(e) (2015), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action has expired.  See 38 C.F.R. § 3.105(e) (2015).  

The Board finds that the evidence supports a finding that the rating reduction from 100 percent to noncompensable, effective April 1, 2001, for service-connected left testicular cancer was not in accordance with established regulations and, thus, improper.  

A review of the claims file shows that the RO failed to follow the procedures for rating reductions in VA compensation claims.  See generally 38 C.F.R. § 3.105(e) (2015).  

Here, the rating reduction resulted in a reduction of compensation payments.  The Veteran's (combined) rating decreased from 100 percent to noncompensable.  The Veteran was not given notice of the proposed reduction in the disability rating assigned for his service-connected left testicular cancer residuals, a 60-day period to appeal the proposed reduction, or an opportunity for a pre-determination hearing on the proposed reduction.  See 38 C.F.R. § 3.105(e), (i) (2015).  

Rather than providing any notice to the Veteran that the disability rating assigned for his service-connected left testicular cancer residuals would be reduced, the RO simply reduced the 100 percent rating to noncompensable, effective April 1, 2001, all within the July 2006 rating decision.  The only notice that the Veteran received of the rating reduction for his service-connected left testicular cancer residuals was when he received a copy of that decision.  

There is no discretion in DC 7715 for the RO to abandon the procedures for rating reductions outlined in 38 C.F.R. § 3.105(e) (2015) when, as in this case, it reduced the disability rating assigned for the Veteran's service-connected left testicular cancer residuals from 100 percent.  This is so even when the reduction is imposed contemporaneous with the retroactive assignment of the 100 percent rating, as in the instant case.  

DC 7715 also provides that a 100 percent disability evaluation shall continue with a mandatory VA examination at 6 months after discontinuance of treatment.  While outpatient treatment records are of record, no VA examination was conducted at the 
post 6 months period.  Moreover, no such thorough VA examination regarding his left testicular cancer residuals was conducted prior to the reduction of his rating.  

Given the non-discretionary language concerning rating reductions found in DCs 7528 and 7715, which language appears in the DCs as in effect in July 2006, and in 38 C.F.R. § 3.105(e) (2015), the Board finds that the RO's failure to follow the procedures for rating reductions in DC 7715 and in 38 C.F.R. § 3.105(e) (2015) was erroneous.  To reach any other conclusion would be to give no force and effect to the requirement contained in both DCs 7528 and 7715 that any change in evaluation be subject to the provisions of § 3.105(e) (2015).  The Board declines to do so.  

Because the RO clearly failed to follow the procedures for rating reductions in this case, the Board finds that the 100 percent rating must be restored effective April 1, 2001.  

The Board does not hold, nor does it intend to suggest, that the Veteran's residuals of left testicular cancer met the rating criteria for a 100 percent evaluation from April 1, 2001.  The Board's decision in this case is limited to finding that the rating reduction from 100 percent to noncompensable effective April 1, 2001, for service-connected diffuse large cell lymphoma of the left testicle is void ab initio and must be set aside.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for avascular necrosis of the right hip, status post right total hip arthroplasty, for the period from September 21, 2004, through July 30, 2006, is denied, for substitution or accrued benefits purposes.  

Entitlement to an initial disability rating of 50 percent is warranted for avascular necrosis of the right hip, status post right total hip arthroplasty, for the period from September 1, 2007, for substitution or accrued benefits purposes, subject to controlling regulations governing the payment of monetary benefits.  

Entitlement to an initial disability rating in excess of 10 percent for avascular necrosis of the left humeral head, status post hemiarthroplasty, for the period from May 19, 2004, through November 28, 2005, is denied, for substitution or accrued benefits purposes.  

Entitlement to an initial disability rating of 20 percent is warranted for avascular necrosis of the left humeral head, status post left hemiarthroplasty, for the period from November 29, 2005, through April 10, 2007, for substitution or accrued benefits purposes, subject to controlling regulations governing the payment of monetary benefits.  

Entitlement to an initial disability rating of 50 percent is warranted for avascular necrosis of the left humeral head, status post left hemiarthroplasty, from July 1, 2007, for substitution or accrued benefits purposes, subject to controlling regulations governing the payment of monetary benefits.  

The rating reduction for diffuse large cell lymphoma of the left testicle with orchiectomy from 100 percent to 0 percent, effective April 1, 2001, is void ab initio, and the 100 percent rating is restored, effective April 1, 2001, for substitution or accrued benefits purposes, subject to controlling regulations governing the payment of monetary benefits.  



_____________________________              ______________________________
           T.  MAINELLI                                              HARVEY P. ROBERTS
    Acting Veterans Law Judge                                    Veterans Law Judge 
    Board of Veterans' Appeals                               Board of Veterans' Appeals  



______________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


